Citation Nr: 1045918	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 1, 2007, 
for the reduction in the amount of the apportionment award to the 
apportionee, the mother of the Veteran's three minor children.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had service in the California Army National Guard 
from October 1976 to December 1986 with active military service 
from January 1977 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an earlier effective date for the reduction in 
the amount of the apportionment award to the apportionee, the 
mother of the Veteran's three minor children.  General 
regulations governing apportionments appear at 38 C.F.R. §§ 
3.450-3.461 (2010), with effective dates prescribed at sections 
3.400(e) and 3.500(d) (2010).  

A Veteran who is in receipt of disability compensation of 30 
percent or more is entitled to an additional allowance for each 
dependent.  38 U.S.C.A. § 1115 (West 2002).  The additional 
allowance is payable from the effective date of the rating if 
proof of dependency is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f) (West 
2002).  According to VA statute, if the Veteran's spouse and 
children are not residing with the Veteran, all or any part of 
compensation payable on account of any Veteran may be apportioned 
as is prescribed by the Secretary of Veterans Affairs.  38 
U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. § 3.452(a) 
(2010).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450 (2010).  
An apportionment may be paid if a Veteran's spouse and children 
are not residing with the Veteran and the Veteran is not 
reasonably discharging his or her responsibility for the support 
of the spouse and children.  38 C.F.R. § 3.450 (a)(1)(ii).  If a 
Veteran is providing for his or her dependents, however, under 38 
C.F.R. § 3.450(c) (2010), no apportionment may be made.  The 
Court has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. 
App. 294 (1993).

The second type is a "special" apportionment, which may be paid 
pursuant to 38 C.F.R. § 3.451 (2010) and without regard to any 
other provision relating to apportionment, where hardship is 
shown to exist on the part of the Veteran's dependents.  In such 
cases, compensation may be apportioned between the Veteran and 
his dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other persons 
in interest.  The special apportionment was designed to provide 
for an apportionment in situations where a Veteran is reasonably 
discharging his responsibility for the support of any claimant 
who might be entitled to a "general" apportionment, but special 
circumstances exist which warrant giving dependents additional 
support.

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being paid 
continue to exist.  38 C.F.R. § 3.652(a) (2010).  If the 
requested certification is not received within 60 days from the 
date of request, the eligibility factors for which certification 
was requested will be considered to cease to exist as of the end 
of the month in which the evidence of record shows that the 
factors existed.  38 C.F.R. § 3.652(a)(1).  At that point, the 
claimant will be advised of the proposed reduction or termination 
of benefits and the date the proposed action would be effective.  
An additional 60 days from the date of notice of the proposed 
action will be provided for the claimant to respond.  Id.  If the 
certification is not received within the additional 60 day 
period, the proposed reduction or termination of benefits will be 
put into effect.  38 C.F.R. § 3.652(a)(2).  If and when the 
required certification is received, benefits will be adjusted, if 
necessary, in accordance with the facts found.  38 C.F.R. § 
3.652(b) (2010).

38 C.F.R. § 3.400(e) (2010) provides that with respect to 
apportionments, an effective date on original claims, in 
accordance with the facts found. On other than original claims 
from the first day of the month following the month in which:

(1) Claim is received for apportionment of a Veteran's award, 
except that where payments to him (her) have been interrupted, 
apportionment will be effective the day following date of last 
payment if a claim for apportionment is received within 1 year 
after that date;

(2) Notice is received that a child included in the surviving 
spouse's award is not in the surviving spouse's custody, except 
that where payments to the surviving spouse have been 
interrupted, apportionment will be effective the day following 
date of last payment if such notice is received within 1 year 
after that date.

38 C.F.R. § 3.500(d) (2010) provides that an apportionment shall 
be terminated as of the date of the last payment when the reason 
for the apportionment no longer exists.  When a party seeks 
termination of an apportionment, and the RO proposes a 
termination of the apportionment, the other interested parties 
must receive notice and an opportunity to be heard on the 
proposed termination.  38 C.F.R. § 19.100 (2010).

In August 2004, the apportionee was awarded a special 
apportionment of the Veteran's VA disability benefits for herself 
and her three children, N., K., and A.  At that time, the 
apportionee was informed that she would receive an apportionment 
of $349 monthly as apportionment of the Veteran's disability 
compensation benefits on behalf of herself and three minor 
children, but that this would be reduced to $284 in December 
2012, 219 in August 2014, and 127 in November 2016 as the 
children attained the age of 18.  The apportionee was also 
advised to "Notify us immediately of any change in your marital 
status or the status of your dependents.  Any reduction or 
discontinuance of benefits caused by marriage or death of a 
dependent or discontinuance of a child's school attendance will 
be effective the first day of the month in which the change 
occurred.  Failure to notify us of these changes will result in 
an overpayment which is subject to recovery.  

On August 21, 2007, the RO received the Veteran's request to 
reduce the amount of apportionment as the children had been 
residing with him since February 2006.

In December 2007, the RO advised the apportionee of a proposal to 
reduce the payments effective September 1, 2007.  In February 
2008, the apportionee and the Veteran were both notified that the 
proposed action in the December 2007 letter was taken.  In March 
2008, the RO received the Veteran's Notice of Disagreement (NOD) 
with the effective date assigned for the reduction.  A Statement 
of the Case (SOC) was issued to the Veteran in July 2008, and in 
September 2008, the RO received the Veteran's Substantive Appeal.    

In support of his claim, the Veteran submitted student withdrawal 
forms for N. and K. indicating a drop date of January 27, 2006 
due to a move to the city where the Veteran lives.  The Veteran 
also submitted school admission printouts for N. and K. showing 
entry date of February 7, 2006.  

That the children were residing with the Veteran on February 1, 
2006, is not in dispute, in fact, in February 2009, the 
apportionee requested an apportionment for the three children 
from December 1, 2008 and noted, "For the past 3 years our 3 
children have lived with [the Veteran].  As of Dec[ember] 1, 2008 
the children have lived with me ... "

 The Board notes that a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2010); see also 38 C.F.R. §§ 20.500-20.504 (2010).  It also 
follows that a claim for a reduction in apportionment award is 
also a contested claim.  Under applicable criteria, all 
interested parties will be specifically notified of the action 
taken by the agency of original jurisdiction in a simultaneously 
contested claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  38 C.F.R. 
§ 19.100.

Upon the filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties will be furnished with a 
copy of the SOC.  38 C.F.R. § 19.101.  When a substantive appeal 
is filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the benefit 
that is the subject of the contested claim.  38 C.F.R. § 19.102.  
If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any other 
contesting party who wishes to do so may present testimony and 
argument.  The appellant will then be allowed an opportunity to 
present testimony and argument in rebuttal.  Cross-examination 
will not be allowed.  38 C.F.R. § 20.713.  

In this appeal, VA has not fulfilled its obligations under the 
procedures relating to contested claims.  See VA Adjudication 
Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  Although it 
appears the RO provided notice of the February 2008 decision to 
reduce the amount of the apportionment to both the Veteran and 
T.B., VA has not provided the apportionee with a copy of any 
subsequent relevant information, including the content of the SOC 
or the Veteran's substantive appeal.  Although the Veteran 
testified before a member of the Board, the apportionee was not 
provided with an opportunity to present testimony at a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

1. The claims file should be reviewed to 
ensure that all contested claims procedures 
have been followed.  The apportionee should 
be furnished a copy of the Veteran's 
substantive appeal, or the content of the 
substantive appeal, and a copy of the SOC, 
and provided the opportunity to respond. 
The apportionee should also be provided an 
opportunity to respond and/or request her 
own hearing.

2.  When the development requested above 
has been completed, the case will be 
reviewed on the basis of any additional 
evidence.  If the benefit sought is not 
granted, the appellant and the Veteran will 
be furnished a SSOC and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


